Exhibit 10.1

QUALITY DISTRIBUTION, LLC

and

QD CAPITAL CORPORATION

as Issuers,

the GUARANTORS named in the Indenture (as defined herein),

QD RISK SERVICES, INC.

as Guarantor

and

THE BANK OF NEW YORK MELLON,

as Trustee

 

 

SECOND SUPPLEMENTAL INDENTURE

 

 

Dated as of August 27, 2009

9% Senior Subordinated Notes due 2010



--------------------------------------------------------------------------------

THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into
as of August 27, 2009, among QUALITY DISTRIBUTION, LLC, a Delaware limited
liability company (the “Company”) and QD CAPITAL CORPORATION, a Delaware
corporation (“QD Capital” and together with the Company, the “Issuers”), QD RISK
SERVICES, INC., a Florida corporation (the “Undersigned”) and THE BANK OF NEW
YORK MELLON (formerly known as The Bank of New York), as trustee (the
“Trustee”).

RECITALS

WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of November 13, 2003 (as supplemented from time to time,
the “Indenture”), relating to the Company’s 9% Senior Subordinated Notes due
2010 (the “Notes”);

WHEREAS, as a condition to the Trustee entering into the Indenture and the
purchase of the Notes by the Holders, the Company agreed pursuant to the
Indenture to cause any newly acquired Domestic Restricted Subsidiaries to
provide Guaranties in certain circumstances.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties to this Supplemental
Indenture hereby agree as follows:

Section 1. Capitalized terms used herein and not otherwise defined herein are
used as defined in the Indenture.

Section 2. The Undersigned, by its execution of this Supplemental Indenture,
agrees to be a Guarantor under the Indenture and to be bound by the terms of the
Indenture applicable to Guarantors, including, but not limited to, Article
Eleven thereof.

Section 3. This Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

Section 4. This Supplemental Indenture may be signed in various counterparts
which together will constitute one and the same instrument.

Section 5. This Supplemental Indenture is an amendment supplemental to the
Indenture and the Indenture and this Supplemental Indenture will henceforth be
read together.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first written above.

 

QUALITY DISTRIBUTION, LLC, as Issuer

By:  

/s/ Gary R. Enzor

Name:   Gary R. Enzor Title:   Chief Executive Officer

QD CAPITAL CORPORATION, as Issuer

By:  

/s/ Gary R. Enzor

Name:   Gary R. Enzor Title:   Chief Executive Officer

QD RISK SERVICES, INC., as Guarantor

By:  

/s/ Jonathan C. Gold

Name:   Jonathan C. Gold Title:   Secretary

THE BANK OF NEW YORK MELLON, as Trustee

By:  

/s/ Laurence J. O’Brien

Name:   Laurence J. O’Brien Title:   Vice President